STATE OF MICHIGAN

                           COURT OF APPEALS



MICHIGAN INSURANCE COMPANY,                                        UNPUBLISHED
                                                                   February 23, 2017
               Plaintiff-Appellant,

v                                                                  No. 330176
                                                                   Presque Isle Circuit Court
POSEN CHAMBER OF COMMERCE and                                      LC No. 14-003109-CK
JASON ROBERT RISTEAU,

               Defendants-Appellees.


Before: HOEKSTRA, P.J., and SAAD and RIORDAN, JJ.

PER CURIAM.

        In this declaratory action involving the coverage of a general liability insurance policy,
plaintiff, Michigan Insurance Company, appeals the trial court’s order that granted summary
disposition in favor of defendants. The trial court concluded that summary disposition was
proper because the vehicle in question did not fall into the insurance policy’s definition of
“mobile equipment,” and was therefore not excluded from coverage. We reverse and remand for
the entry of summary disposition in favor of plaintiff.

                                           I. FACTS

       This case arises out of an accident that occurred on September 7, 2014, at a “Bump-n-
Run” race held as part of the Posen Potato Festival. During the final race, Daniel Stewart’s
vehicle was pushed off the track by at least one other vehicle into a large tire filled with dirt,
which was then propelled into a fence and caused serious injury to defendant Jason Risteau.

        Risteau brought suit for negligence against, among others, defendant Posen Chamber of
Commerce, which carried general liability insurance issued by plaintiff. Plaintiff then filed the
instant suit and asserted that it was not required to provide coverage because the vehicle driven
by Stewart was “mobile equipment” and the policy excluded coverage for injuries “arising out of
the use of ‘mobile equipment’ in pre-arranged racing, speed, demolition, or stunt activity.” The
parties do not dispute that the Bump-n-Run was a “pre-arranged racing, speed, demolition, or
stunt activity.”

       Plaintiff moved for summary disposition under MCR 2.116(C)(10) and argued that either
Stewart’s vehicle was designed principally for use off public roads or, alternatively, because the

                                               -1-
vehicle was maintained for entertainment purposes and not for transportation. The circuit court
granted summary disposition in favor of defendant, citing the definition of “mobile equipment”
in the policy and reasoning that it described vehicles for industrial or agricultural uses, which did
not describe Stewart’s vehicle.

                                          II. ANALYSIS

         This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Hampton v Waste Mgmt of Mich, Inc, 236 Mich. App. 598, 602; 601 NW2d 172 (1999). The trial
court may grant a motion under MCR 2.116(C)(10) if the “affidavits or other documentary
evidence show that there is no genuine issue in respect to any material fact, and the moving party
is entitled to judgment as a matter of law.” Quinto v Cross & Peters Co, 451 Mich. 358, 362; 547
NW2d 314 (1996). The trial court considers this evidence in the light most favorable to the
opposing party. Id. “If it appears to the court that the opposing party, rather than the moving
party, is entitled to judgment, the court may render judgment in favor of the opposing party.”
MCR 2.116(I)(2).

        Plaintiff argues that, under the definition of “mobile equipment,” Stewart’s vehicle
qualified because it was a “vehicle designed for use principally off public roads.” We agree.

        Contracts for insurance “are subject to the same contract construction principles that
apply to any other species of contract.” Rory v Continental Ins Co, 473 Mich. 457, 461; 703
NW2d 23 (2005). When interpreting or construing a contract, the goal is “to honor the intent of
the parties.” Farm Bureau Gen Ins v Blue Cross Blue Shield of Mich, 314 Mich. App. 12, 19; 884
NW2d 853 (2015) (quotation marks and citation omitted). Courts “look to the plain language of
the insurance policy in determining the scope of coverage.” Busch v Holmes, 256 Mich. App. 4,
9; 662 NW2d 64 (2003). Additionally, courts must construe contracts “to give effect to every
word or phrase as far as practicable.” Klapp v United Ins Group Agency, Inc, 468 Mich. 459,
467; 663 NW2d 447 (2003) (quotation marks and citation omitted).

       The general liability policy specifically excludes coverage for injury arising out of “[t]he
use of ‘mobile equipment’ in, or while in practice for, or while being prepared for, any
prearranged racing, speed, demolition, or stunting activity.” The policy defines “mobile
equipment,” in relevant part as follows:

           “Mobile equipment” means any of the following types of land vehicles,
           including any attached machinery or equipment:

           a. Bulldozers, farm machinery, forklifts and other vehicles designed for use
              principally off public roads[.]

         Here, we hold that Stewart’s vehicle clearly falls under the definition of “mobile
equipment” under subparagraph (a). There is no question that the vehicle was a “land vehicle,”
as it traversed across the land (and not over water or in the air). Further, there is no question that
the vehicle was “designed for use principally off public roads.” “Principally” is defined under
“principal” as “most important, consequential.” Merriam-Webster’s Collegiate Dictionary (11th
ed). The most important or consequential use for Stewart’s vehicle is racing in a Bump-n-Run,

                                                 -2-
which is done off public roads. There is no dispute that Stewart’s vehicle had been modified to
remove all lights, many windows, and its mirrors, all of which would be necessary for use on a
public highway. Therefore, under the plain terms of the policy, Stewart’s vehicle is designed
“principally” for use off public roads and qualifies as mobile equipment. Accordingly, the
general liability policy excluded coverage for the accident, and the trial court erred when it failed
to grant summary disposition in favor of plaintiff.

        The trial court’s and defendants’ reliance on the doctrine ejusdem generis is misplaced.
Ejusdem generis is defined as a rule of construction where, “when a general word or phrase
follows a list of specifics, the general word or phrase will be interpreted to include only items of
the same class as those listed.” Black’s Law Dictionary (10th ed). The trial court found that,
because the general term in the definition “other vehicles designed for use principally off public
roads” followed a list of specific vehicles “bulldozers,” “farm machinery,” and “forklifts,” that
this general term must be of the same character as bulldozers, farm machinery, and forklifts. We
disagree.

         First, the term is not purely general. The term was limited to “vehicles designed for use
principally off public roads.” (Emphasis added.) If this term were more general, such that it had
little or no limitations at all, then application of the doctrine arguably would be appropriate.
Second, the three listed items have little in common. Bulldozers are typically found on
construction sites, farm machinery is typically found on a farm setting, and forklifts typically are
found in an industrial or commercial setting (although they certainly could appear on a
construction site). Thus, trying to ascertain any obvious common ground from these items (aside
from requiring that the vehicles must be either construction-, farm-, or industrial-related) to be
able to import into the following general term would be a difficult proposition. Third, courts are
precluded from engaging in such construction unless the plain meaning of the text is not
apparent. See Frankenmuth Mut Ins Co v Marlette Homes, Inc, 456 Mich. 511, 515; 573 NW2d
611 (1998) (“‘Where a statute is clear and unambiguous, judicial construction is precluded.’”)
(citation omitted). Indeed, ejusdem generis “should never be applied where the plain purpose
and intent of the [parties] would thereby be hindered or defeated. . . . If the language used is
plain, the rule of ejusdem generis cannot be applied.” Utica State Savings Bank v Village of Oak
Park, 279 Mich. 568, 573; 273 NW2d 271 (1937). Here, there is nothing in the language of the
policy that indicates that the parties did not intend for “mobile equipment” to include, as the
plain text indicates, all “vehicles designed for use principally off public roads.”

       Reversed. We remand to the trial court to enter summary disposition in favor of plaintiff.
We do not retain jurisdiction. Plaintiff, as the prevailing party, may tax costs pursuant to MCR
7.219.



                                                              /s/ Joel P. Hoekstra
                                                              /s/ Henry William Saad
                                                              /s/ Michael J. Riordan




                                                -3-